EXHIBIT A
                                     August 2, 2019

                               United States District Court
                           for the Northern District of Florida
                                   Tallahassee Division


Kelvin Jones,

             Plaintiffs,

v.                                              Consolidated Case No. 4:19-cv-300

Ron DeSantis, etc., et al.,

          Defendants.
____________________________________


                     Expert Report of Daniel A. Smith, Ph.D.
                              Professor and Chair
                        Department of Political Science
                             University of Florida
                               234 Anderson Hall
                           Gainesville, FL 32611-7325

   On Behalf of Plaintiffs Jeff Gruver, Emory Marquis “Marq” Mitchell, Betty
  Riddle, Kristopher Wrench, Keith Ivey, Karen Leicht, Raquel Wright, Steven
Phalen, Clifford Tyson, Jermaine Miller, Florida State Conference of the NAACP,
 Orange County Branch of the NAACP, and League of Women Voters of Florida




__________________________
Daniel A. Smith, Ph.D.



                                            1
                                                                                       2

 I.       Background and Qualifications

          1.   My name is Daniel A. Smith. I am Professor and Chair of Political

Science at the University of Florida (“UF”). I received my Ph.D. in Political

Science from the University of Wisconsin-Madison in 1994. I served as the

Director of UF’s Political Campaigning Program (2007-2011), which offers a

Master of Arts degree in political science with a special emphasis on political

campaigning and practical politics. I am also President of ElectionSmith, Inc., a

consulting firm based in Gainesville, FL, specializing in empirical research on

electoral processes in the American states.

          2.   For more than two decades, I have conducted research on electoral

politics in the American states, focusing on the effect of political institutions on

political behavior. I am widely regarded as a leading expert on voting and

elections in the American states. I have written extensively on electoral processes

in the American states, including in Florida, publishing more than 80 articles and

book chapters, including many that have appeared in the discipline’s top peer-

reviewed journals. I have published two academic books on electoral politics in

the American states and I am the coauthor of a leading college textbook, State and

Local Politics: Institutions and Reform, which discusses felony voting laws in the

states. In addition, I have taught an array of undergraduate and graduate courses

focusing on American political institutions and political behavior in the American

states.
                                                                                        3

      3.     I have testified before the U.S. Senate and state legislatures on voting

and election issues. A former Senior Fulbright Scholar, I have received numerous

grants and awards for my work on campaigns and elections, including from the

U.S. Department of State and the American Political Science Association

(“APSA”), and am past-President of the State Politics and Policy Section of the

APSA. In 2010, I was the lead author of the “Direct Democracy Scholars” amicus

brief in Doe v. Reed, which was successfully argued by the Attorney General of the

state of Washington before the U.S. Supreme Court, and my scholarship has been

cited in an opinion by the U.S. Supreme Court.

      4.     I have served as an expert in election-related litigation in several

states, hired by both plaintiffs and defendants (including serving as an expert for

the State of Florida and the State of California defending their election laws). Most

recently, I provided written reports and testified at trial for the successful

defendant-intervenors in American Civil Rights Union v. Snipes (Case No. 16-cv-

61474, S.D. Fla.), where the court accepted my opinion in whole, and provided

written reports for successful plaintiffs in DNC Services Corporation et al. v. Lee

et al. (Case No. 4:18-cv-520-RH-MJF, N.D. Fla.)), MOVE Texas Civic Fund, et.

al. v. Whitley, et. al. (Case No. 3:19-cv-00041, S.D. Tex.), for defendants in the

settlement of Judicial Watch, Inc., Election Integrity Project California, Inc., et al.

v. Dean C. Logan, et al. (Case No. 2:17-cv-08948-R-SK, C.D. Cal.), for successful

plaintiffs in Rivera v. Detzner (Case No. 1:18-cv-00152, N.D. Fla.), for successful
                                                                                        4

plaintiffs in the U.S. Court of Appeals for the Sixth Circuit in Ohio A. Philip

Randolph Institute, et al. v. Secretary of State, Jon Husted (Case No. 2:16-cv-

00303, S.D. Ohio) where the court accepted my opinion in whole, for successful

plaintiff-intervenors in Florida Democratic Party v. Scott (Case No. 4:16-cv-

00626, N.D. Fla.), for successful plaintiffs in Florida Democratic Party v. Detzner

(Case No. 4:16-cv-00607, N.D. Fla.), and for successful plaintiffs in League of

Women Voters of Florida v. Detzner (Case No. 4:18-cv-00251, N.D. Fla.).

      5.     My curriculum vitae (including a list of cases in which I have served

as an expert witness) is provided in Appendix A. I am being paid $400 an hour for

work in this case, plus any related expenses.

      6.     Counsel for the Plaintiffs in the above-captioned litigation, retained

me to provide consultation and analysis on the impact of SB7066, which was

adopted by the Florida state legislature in 2019 and signed into law on June 28,

2019 by Governor DeSantis. In particular, I have been asked to consider how

many persons with felony convictions in Florida are eligible to register to vote

under SB7066.

      7.     In formulating my opinions in this report, I draw on standard sources

in political science analyses, including, but not limited to: publicly available data

and reports produced by the Florida Department of Corrections (“FDC”), data from

the state’s county clerks of court and the association of the Florida Court of Clerks

& Comptrollers (“FCCC”), reports from the Florida Department of Law
                                                                                      5

Enforcement (“FDLE”), and information from various state and local agencies,

national public interest groups, and scholarly studies.


II.   Summary of Opinions Offered

      8.     As my analysis below details, based on my preliminary analysis of the

48 counties for which the clerks of court have provided LFO data, 13,247 of the

116,318 individuals who have been released in FDC custody or supervision, and

52,861 of the 258,938 individuals with a felony conviction who were not in the

FDC custody or supervision but have been released from county custody or

supervision, do not have outstanding LFOs. This means that 66,108 of 375,256, or

17.6% of the individuals for whom I have data, completed payment of their LFOs

in the 48 counties that I analyzed. The remaining 309,148 individuals who I

identified in the 48 counties, or 82.4% of people for whom I have data, have

outstanding LFOs and will be disenfranchised as a result of SB7066.

      9.     The State of Florida does not maintain a publicly available unified,

up-to-date, centralized database or repository that reports those persons with a

felony conviction, who under the conditions established by SB7066, might be

permitted to obtain their voting rights in the state. As such, it is practically

impossible to know definitively how many persons in Florida with a felony

conviction are eligible to register to vote in Florida under SB7066. Even if such a

database of eligible persons who were convicted of a felony in a Florida court

existed, it would likely exclude persons who have a federal conviction, moved to
                                                                                      6

Florida with an out-of-state felony conviction, or who have already been granted

clemency. Given data limitations, it is also difficult, if not impossible, to establish

an individual’s outstanding legal financial obligations (“LFOs”) or civil liens,

much less cross-reference whether an individual has outstanding debt from a

felony conviction, in more than one county in Florida or an out-of-state conviction.

      10.    Despite the lack of a publicly available unified, up-to-date, centralized

database or repository, as discussed herein, I provide general estimates of the

number of persons in Florida with felony convictions (excluding out-of-state and

federal felony convictions) who are likely permitted under SB7066 to register to

vote. These initial estimates are limited to the number of persons in Florida who

have fulfilled the terms of their felony conviction (other than murder or sexual

offense), including completion of incarceration and release from parole, probation,

or community control/supervision; and have settled their LFOs, that is fines, fees,

and/or restitution originally assessed as part of a felony conviction, including,

when possible, any civil liens stemming from those LFOs. 1 My estimates are

limited to counties for which I have obtained data to determine any outstanding

LFOs a person who has otherwise met the conditions of a felony conviction might

still owe. Across Florida’s counties, I also provide estimates of the racial

breakdown (by whether someone identifies as black or white) of those persons
1
  SB7066 conditions restoration of voting rights on the satisfaction of LFOs
imposed “in the four corners of the sentencing document.” Fla. Stat.
§ 98.075(2)(a). It is beyond the scope of this report to determine whether or how
this limitation is applied.
                                                                                       7

with felony convictions (other than murder or sexual offense) who have been

released from FDC or county supervision but still owe outstanding LFOs, as well

as those who do not owe any LFOs. Because of a lack of available data, the

estimates in this report do not consider persons with out-of-state and federal felony

convictions.

      11.      Notwithstanding the nonexistence or inaccessibility of a statewide

database available to the public that could be used to determine which persons with

felony convictions residing in Florida might be eligible to vote under SB7066, and

acknowledging the many inconsistencies and omissions in both state correction

and county clerk of courts data that I draw upon for my analysis, in my opinion

there is little doubt that SB7066 severely limits the ability of eligible Floridians

with a felony conviction to be able to register to vote due to the inclusion in

SB7066 of requiring the full payment of outstanding LFOs. My preliminary

analysis estimates that fewer than one-in-five of all persons in Florida with a

felony conviction in Florida (other than murder or a sexual offense) and who have

completed all terms of their sentence (including parole, probation, or community

control/supervision), are likely qualified to register to vote under SB7066 due to

outstanding felony-related LFOs. My preliminary analysis also shows that the rate

of black individuals with a felony conviction who are qualified to register to vote is

far lower than the comparable rate of white individuals who are qualified to

register to vote due to outstanding felony-related LFOs.
                                                                                           8

    III.     Florida Does Not Maintain a Unified, Up-to-Date, Centralized
             Database or Repository of Persons with Felony Convictions that is
             Publicly Available

       12.     As far as I can determine, the State of Florida does not maintain a

publicly available unified, up-to-date, centralized database or repository that

compiles information on whether an individual with a felony has completed all the

terms of his or her sentence, including parole, probation, or community

control/supervision, or has satisfied any LFOs tied to a felony conviction, to say

nothing of such penalties when they are converted into civil liens. As such, even if

a person is able to identify all the LFOs he or she owes in one Florida county, he or

she might have difficultly determining any outstanding LFOs he or she owes in

another Florida county, in another state, or in the federal court system. As Florida

Representative James Grant, a House sponsor of SB7066, stated, this is because

“[t]here is no stakeholder in the State of Florida that can serve as a source of truth

that somebody completed all terms of their sentence.”2

       13.     Florida’s criminal justice system can be characterized as being highly

decentralized. 3 In Florida, as with other states, there is “no national, or even state,


2
  See Video: Apr. 23, 2019, House Floor Hearing (“April 23 Hearing”) at 7:04:00–
7:04:07,
https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201904
1264.
3
  Florida’s criminal justice system can perhaps be best described as a network of
local and state agencies that handle criminal cases, beginning with an arrest and
ending with the disposition of the case. “[N]umerous departments and agencies are
involved in the system, each with its own protocols and procedures,” according to
a 2018 analysis conducted by the legislative staff for the Florida state legislature,
                                                                                        9

database on incidence or payback, and the limited data available on the aggregate

assessments by jurisdiction are only sometimes broken down by the form of

LFO.” 4 In Florida, as Representative Grant stated at a hearing in the statehouse in

February, 2019, relevant data are “spread out all over government,” making it

nearly impossible for state and local officials to compile the necessary data. 5

      14.    Thus, as my analysis below reveals, given the aforementioned data

limitations it is exceedingly difficult, if not practically impossible, to know

definitively how many persons in Florida with a felony conviction who have been

released from supervision are eligible to register to vote in the state. This lack of

certainty arises because Florida does not maintain a centralized database or

repository, and certainly not one that is available to the public. As such, an

individual or third party that works with an individual with a felony conviction to

register to vote will have great difficulty determining whether or not the affected

person has satisfied all LFOs originally assessed as part of a felony conviction in

and “[t]o gauge the efficiency and effectiveness of the criminal justice system, as
well as identify strengths and weaknesses, data must be collected consistently and
comprehensively,” noting that “[o]pen data also provides transparency and
understanding for the public.” See HOUSE OF REPRESENTATIVES STAFF
ANALYSIS, CS/HB 7071 PCB JDC 18-02, “Criminal Justice Data Transparency,”
2017. Available:
https://www.flsenate.gov/Session/Bill/2018/7071/Analyses/h7071a.JUA.PDF (last
accessed June 30, 2019).
4
  See Marc Meredith and Michael Morse, “Discretionary Disenfranchisement: The
Case of Legal Financial Obligations,” Journal of Legal Studies 2017 (46): 309-
338, p. 320.
5
  See Video: February 14, 2019, House Comm. Joint Hearing at 1:03:30–1:04:05,
https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201902
1160 (last accessed June 1, 2019).
                                                                                    10

Florida courts, much less completed financial terms of a felony conviction handed

down by another state or a federal court.

      15.    At best, then, given the conditions set forth in SB7066, it is possible to

create only rough estimates of how many persons with a felony conviction in a

Florida state court might be eligible to vote. But even this seemingly simple task,

even when limited to those counties in which data on LFOs are available, turns out

to be arduous. Why is such a query so difficult to conduct in Florida?

      16.    Based on inquiries to relevant public officials, it is my understanding

that the FDC does not maintain a unified, up-to-date, centralized database or

repository of persons with felony convictions who are eligible to vote that is,

persons with felony convictions who have completed all the terms of their

sentence, including parole, probation, or community control/supervision and have

satisfied any outstanding LFOs.

      17.    It is also my understanding, based on public records requests, that the

FDLE does not maintain such a database or repository that is available to the

public. 6 It is possible that the FDLE’s Florida Statistical Analysis Center


6
  No raw data from the FDLE is utilized in this report, as the FDLE’s response to
public records requests for data was cost-prohibitive. The Assistant General
Counsel for FDLE responded to a public records request on May 8, 2019, writing,
“We received your public record request relating to criminal history information
that was e-mailed to FDLE yesterday, 5/8/19. Due to the nature of the information
requested, Florida Statute 943.053(3)(b) provides that for each name that is
submitted for a criminal history search would cost twenty four (24) dollars. Before
proceeding further, FDLE wants to relay that the expected invoice for this
requested information would be likely in the million dollar range, given that less
                                                                                      11

(“FSAC”), which is housed and administered by the FDLE and purportedly

“analyzes criminal justice data” purportedly “serves as a criminal justice resource

for academicians, media, students, and others researching crime in Florida,” might

compile necessary data from multiple sources. 7 But a presentation by the FSAC

notes, quite candidly, that, “Florida has worked on integrating criminal justice

systems for the past 30 years. We are STILL working on the pieces TODAY...”8

      18.    In addition, data from the FDLE’s Criminal Justice Information

Services (“CJIS”) would likely be a valuable source of data for this report, as it

purportedly “is the central repository of criminal history records for the State of

Florida and provides criminal identification screening to criminal justice and non-

criminal justice agencies and private citizens to identify persons with criminal


than 42,000 names would be over a million dollars at the statutory rate, and your
request asks for all recorded criminal histories for convicted felons to date. The
next step, if proceeding, would be calculating a Good Faith Invoice, which as
previously stated would be quite high. Do you want to continue with the request as
it is written or would you be amending the request?” Email correspondence from
Jason Harrison, “Public Record Request 2019-1467,” May 9, 2019 (Emphasis
added).
7
  Florida Department of Law Enforcement, “About Us,” available at:
https://www.fdle.state.fl.us/FSAC/About-Us (conducted on July 22, 2019).
8
  It is unclear as to whether the state currently maintains a unified, up-to-date,
centralized database. According to an undated presentation by the FSAC, the
agency maintains a database called the “integrated Crime Research Information
System” (“iCRIS”), which is purportedly “updated monthly from the source
systems,” and includes data from the FDC, State Courts, FDLE, and the
Department of Juvenile Justice. Although the concluding slide of the FSAC’s
presentation notes, “Visit our website for updates on this and other projects,” with
a website of www.fdle.state.fl.us/fsac, a search (conducted on July 22, 2019) only
produces a link to the undated presentation, available at:
http://www.fdle.state.fl.us/FSAC/Publications/PDF/iCRIS_presentation.
                                                                                        12

warrants, arrests and convictions that impact employment, licensing, eligibility to

purchase a firearm, as well as a variety of criminal justice functions.” Data from

the FDLE’s Uniform Crime Reports (“UCR”), its Computerized Criminal History

File (“CCH”), its Offender-Based Tracking Statistics (“OBTS”), and its Automated

Training Management System (“ATMS”) also might be useful in the effort of

individuals or groups to determine the eligibility of persons trying to restore their

voting rights under SB7066. 9

      19.    It is also my understanding that the 67 Court Clerks and Comptrollers

do not maintain a database or repository that identifies all persons in Florida with a

felony conviction who might be eligible to vote under SB7066, even those with

felony convictions handed down in the clerk’s own jurisdiction, as they do not

maintain current information about LFOs across counties, or even LFOs that have

been converted into civil liens in their own county. As such, individual Florida

county clerks of court do not appear to have the capacity on their own to produce

the necessary information to determine whether a person with a felony conviction

is eligible to vote. There is little chance that clerks will be able to provide such

information any time soon. “Due to budget constraints,” wrote a staff member
9
  On a monthly basis, the FDLE receives dispositions from the clerks of court
through the FDLE’s LOGAN reporting system. According to a 2015 presentation
made by the FDLE’s Disposition Section staff to the FCCC, “LOGAN uses a
complex set of ‘edits’ or rules to determine if the data is submitted in the proper
format.” See “FDLE Update presented to: Florida Court Clerks & Comptrollers,
2015 Summer Conference.” Available:
https://www.flclerks.com/resource/resmgr/LOGAN.pdf (last accessed July 23,
2019).
                                                                                      13

from a clerk of the court in response to a public records request, “we lack the

resources necessary to fulfill your request as presented,” including “data on

sentencing,” but that “[o]n an optimistic note, much of what you requested will be

available through the Florida Department of Law Enforcement in 2021 when, in

cooperation with Florida’s Clerks, the Legislature-mandated Criminal Justice

Transparency statute is scheduled to be fully realized.”10

      20.    For its part, the FCCC, the association of the county clerks of court,

maintains what amounts to a statewide database—the Comprehensive Case

Information System (“CCIS”)—that in theory should be able to assist with such

information gathering. In response to records requests, the FCCC warns, however,

that the “official court record in any case is found at the Clerk of Court’s office in

each county,” and that those “records [are] maintained in varying formats based on

the age of the records” and that “[t]here exists no statewide electronic database of

decades of the official court records and the individual documents they contain.” 11

Additionally, the FCCC does “not provide a guarantee that [its] information is

entirely complete,” as “[o]lder data can be more problematic than more current

data as individual Clerks have updated systems and databases over the years and

this statewide data comes from those individual systems and databases.”12 Finally,


10
   Email correspondence from Tom Jackson, Communications Officer and Deputy
Clerk, Pasco Clerk of the Court, July 18, 2019.
11
   Letter (.pdf) attached to email correspondence from Savannah Sullivan,
Communications Manager / Press Secretary, FCCC. July 17, 2019.
12
   Ibid.
                                                                                      14

the FCCC notes that its CCIS “database is updated nightly, though individual

Clerks of the Court may have varying timetables for inputting their data.”13

         21.   Perhaps it is possible to create such a unified, up-to-date, centralized

database, but I have not yet unearthed it, much less a Rosetta Stone that can be

used to link various state and local government databases to determine, with

certitude, which Floridians who have completed all the terms of a felony sentence

meted out in a Florida state court and have settled all LFOs and thus are eligible to

register to vote under SB7066. Even if all the data were readily available, it would

take weeks, if not months, for a team of IT specialists to assemble a dynamic

database that individuals could query to determine if they were eligible to have

their voting rights restored. And, even if such a database existed of eligible

persons convicted of a felony in a Florida state court who have been released from

all supervision and have paid off all LFOs, it would most certainly not have

information about persons residing in Florida who have completed all the terms of

a federal or out-of-state felony sentence, much less if they have any outstanding

felony-related LFOs.

         22.   Because I have not unearthed such a database or repository, my report

draws on and then weaves together an assortment of publicly available data

sources in an effort to provide conservative estimates of the number of persons

with a felony conviction in Florida who have been released from the custody of the


13
     Ibid.
                                                                                        15

Florida state correctional system (state prisons, county jail, and community

control/supervision), and who have met all the terms of their sentence, and

distinguishing between those who have paid off and those who still owe LFOs tied

to their felony conviction. The data utilized in this report are drawn from recent

public records with individual-level data obtained directly from the FDC’s OBIS

database, individual county clerks of court, as well as from the FCCC. The data

are by no means comprehensive. Currently, in addition to drawing on the FDC’s

OBIS database, the report utilizes data obtained from 48 county clerks of court.

      23.    There are certainly limits to the estimates, all of which are

conservative, that is, they are biased against inflating the number of persons with

felony convictions who are likely eligible to have voting rights under SB7066. I

have obtained no data from other states’ criminal justice systems or the federal

court system. The data obtained directly from the county clerks of court are by no

means immune from errors. The clerks of court data obtained from the FCCC,

working on behalf of many of the county clerks of court, have multiple formats

regarding a felony conviction, different conventions of recording length of

sentences and LFOs, and different ranges of dates of felony convictions included in

their own local databases. There are also numerous instances of missing data, data

entry errors, and inconsistent or illogical data entries, all of which complicate the

analysis. Furthermore, there is no unique identification number to definitively link

individuals across these various data sources.
                                                                                     16

A.    Felony Conviction Data from the FDC’s OBIS Database

      24.    My empirical analysis relies on a July 2019 snapshot of a database

maintained and made available to the public by the FDC, the Offender Based

Information System (“OBIS”). 14 The FDC states on its website that it “updates

[OBIS] information regularly, to ensure that it is complete and accurate; however

this information can change quickly.” 15 For the FDC, regular updates are every

three months; as a result, the quarterly snapshots of the OBIS database made

available for public download likely introduce error into the findings in this report

as some offender data are likely outdated. Furthermore, the FDC’s OBIS database

only includes information for persons released since October 1, 1997.16 The OBIS

data used in this report are from the FDC’s July 2019 snapshot.

      25.    The FDC acknowledges that “information in this [OBIS] file may not

reflect the true current location, status, release date, or other information regarding

an inmate.”17 Furthermore, the FDC explicitly “makes no guarantee as to the


14
   FDOC_Jul_2019.mdb database downloaded on July 14, 2019. Department of
Corrections Offender Based Information System (OBIS), available for download
at: http://www.dc.state.fl.us/pub/obis_request.html. The OBIS database is made
available purportedly “to aid in the recording of the offender’s day-to-day activities
as well as to record historical data” (State of Florida, Auditor General, Report No.
2014-202, June 2014, Department of corrections Offender Based Information
System (OBIS), “Information Technology Operational Audit,” available:
https://flauditor.gov/pages/pdf_files/2014-202.pdf.
15
   See Florida Department of Corrections, “Public Records Requests for the OBIS
Database,” available (as of July 22, 2019):
http://www.dc.state.fl.us/pub/obis_request.html.
16
   Ibid.
17
   Ibid.
                                                                                      17

accuracy or completeness of the information contained herein,” that is, in its OBIS

database, which likely introduces additional error into the findings in this report. 18

      26.    Limitations aside, the FDC’s OBIS database contains vital

information in any effort to estimate how many persons with a felony conviction in

Florida—at least those who have been in the custody of the FDC—might be

eligible to register to vote under the conditions of SB7706. Most notably, the

OBIS database includes a unique six-digit ID number that identifies a person with

a felony conviction in Florida who currently is or had been under the control or

supervision of the FDC. 19

      27.    Specifically, in this report, I utilize the FDC’s OBIS database to

identify all persons with a felony conviction in the Florida state corrections system

who have been released from the FDC’s custody that is, they have completed the

terms of their sentences, including parole, probation, or community

control/supervision. 20 I then utilize the FDC’s OBIS database to identify all


18
   Ibid.
19
   It is my understanding that persons incarcerated or supervised by the Florida
Department of Corrections are issued a unique six-digit identification number after
receiving a commitment document from the 67 clerks of court.
20
   Michael Morse, in a Twitter post on July 10, 2019, speculated that the FDC’s
OBIS database available for public download has “an enormous missing data
problem.” “Although the department of corrections has readily provided
individual-level data on almost all persons released from state prison, they have
refused to provide data on those released from state probation, a numerically much
larger group. Instead, they only provide data on persons currently on probation.”
Morse’s tweet available at:
https://twitter.com/MichaelLMorse/status/1148918925071175680 (as of July 19,
2019).
                                                                                     18

persons with a felony conviction in the Florida state corrections system who have

completed the terms of their sentences, including parole, probation, or community

control/supervision, who were convicted of a felony other than murder or a sexual

offense as defined by SB7066. That is, my analysis includes only those individuals

who have completed the terms of their felony sentence and who were not convicted

of murder or a sexual offense as defined by the statute Governor DeSantis signed

into law. 21

       28.     Unfortunately, the FDC’s OBIS database—at least the database that is

available for public download—does not allow me to determine whether these

individuals who have completed their sentence still owe any outstanding LFOs for

a Florida state felony conviction. This is because LFOs are not contained within

the FDC’s OBIS database, at least the database that is available to the public for

download. The publicly available OBIS database also does not include reliable

information about persons with felony convictions who were not placed under

FDC’s custody, but instead were in county jail, probation, or community

control/supervision.

       29.     The FDC’s OBIS database also does not indicate if an individual was

convicted of a felony that permits them to have voting rights under SB7066, nor

does it include any information about outstanding LFOs an individual may owe.
21
  At this time, I have not attempted to determine whether an individual with a
felony conviction who appears to be eligible to register to vote under SB7066 has
had their voting rights restored through the traditional clemency process or has
registered to vote in Florida.
                                                                                       19

Furthermore, the OBIS database does not include outstanding LFO information

about persons released from the FDC’s custody who have a federal or an out-of-

state felony conviction. Although I have conducted an extensive search, I have

found no evidence that a unified, up-to-date, centralized database or repository

exists that is housed with the FDC, and I certainly have not unearthed a unified,

up-to-date, centralized database or repository that is available to the public for

download or to query.


B.    Felony Conviction Data and Outstanding LFOs from Florida’s Court of
      the Clerks and Comptrollers and FCCC

      30.    Since no state agency in Florida appears to maintain a unified, up-to-

date, centralized database or repository of persons with a felony conviction who

are eligible to register to vote under SB7066 that is available to the public, it is

necessary to draw on multiple data sources to generate credible estimates of the

eligible population of persons with felony convictions in the Florida state

corrections system who might be able to gain their voting rights.

      31.    As mentioned above, the FDC’s OBIS database includes information

about persons with felony convictions in the Florida state corrections system who

have been discharged from the FDC’s custody and who have met all the terms of

their sentence. However, the FDC’s OBIS database available for public download

does not include data on whether these individuals have any outstanding felony-

related LFOs. As far as I can determine, the FDC’s publicly available OBIS
                                                                                       20

database for download also does not contain any information about persons with a

felony conviction who were never sentenced to FDC custody or supervision.

      32.    As such, my analysis also relies on data maintained by each of the

county clerks of court, or alternatively, by data maintained by the county clerks of

court shared through their association, FCCC. Between June 4, 2019 and July 19,

2019, a team of researchers working in partnership with the ACLU-FL made

public records request to all 67 county clerks of court for individual-level data for

every person in their county, from 1980 to the present, with a felony conviction

(guilty or no contest plea). Information from all available fields maintained in a

county’s Case Management System (“CMS”) was requested, including full name,

Department of Corrections (“DC”) number, the FDLE’s OBTS number, address,

date of birth, gender, race, charges (offense category), convictions (prior and

current convictions within the county), current status of supervision (parole,

probation, release, etc.), any outstanding legal financial obligations (fines, fees,

restitution, civil liens, other costs, etc.), and expected date of completion of

supervision (or sentencing effective date and the length of incarceration or

community supervision).

      33.    To my knowledge, the county clerks of court are not required to have

an FDC number for a person in their CMS database; it is usually only provided

when a county clerk of court receives notice of a violation of probation. The CMS

database does include an individual’s Uniform Case Number (“UCN”), at least
                                                                                      21

since January 1, 2003 after such a requirement was ordered in 1998 by the

Supreme Court of Florida. Each UCN is a unique alpha/numeric string of

characters that can be used to identify where a case was filed; the year in which the

case was filed; the court division/case type where the case was filed; the sequential

number denoting the case; an identifier for multiple parties or defendants involved

in a case; and the branch location where the case was filed. 22

      34.    It is my understanding that most, if not all, of the clerks of court

provide data from their CMS to the FCCC, creating what amounts to a statewide

database that is maintained by the FCCC, the CCIS. 23 The FCCC considers the

CCIS “as an ‘index’ to those locally held records” by the county clerks of court

that “goes back to the year 2000”. 24 In theory, by merging at the individual-level

the FDC’s OBIS data with data maintained by the 67 county clerks of court or the

FCCC’s CCIS, one could identify all persons in the Florida criminal justice system

with a felony conviction (which would not include Florida residents with out-of-

state or federal convictions) who have met all the terms of their sentence across the

state’s 67 counties—including those who were never supervised by the FDC and

those who were released from the FDC’s custody—and then identify those who


22
   See Supreme Court of Florida, “Uniform Case Numbering System,” available at:
https://www.flcourts.org/content/download/219191/1981092/AO_Uniform_Case_
Numbering_12-03-98_amended.pdf (last accessed July 23, 2019).
23
   See FCCC’s “Comprehensive Case Information System,” available at:
https://www.flccis.com/ocrs/login.xhtml (last accessed July 23, 2019).
24
   Letter (.pdf) attached to email correspondence from Savannah Sullivan,
Communications Manager / Press Secretary, FCCC. July 17, 2019.
                                                                                     22

have fulfilled all their felony-related LFOs and were thus eligible to vote under

SB7066. In theory, one could also identify all persons who have an outstanding

LFO from a felony conviction, across the state’s 67 counties, who otherwise have

met all the terms of their sentence, but who would be prevented from being able to

register to vote under SB7066.

      35.    In practice, as with any project dealing with big data from multiple,

disparate sources, caveats abound. When attempting to link across big databases

that lack a unique identifier, there is always a trade-off between coverage and

precision. 25 Generating false positives—that is, making a determination that a

given condition has been fulfilled when it actually has not been fulfilled—is a

pitfall in any effort to match records using an algorithm across large databases.

This includes efforts to link the FDC’s OBIS database from July 2019, with data

maintained by the county clerks of court or the FCCC containing information

about LFOs, because data containing information about LFOs obtained from the

county clerks of court do not consistently include an individual’s six-digit

Department of Corrections number. As such, any matching exercise is conditioned

on the reliability of the underlying data as well as the matching algorithm. In this

case, there will undoubtedly be some matching errors when linking individuals

from the FDC’s OBIS database with individuals in the databases maintained by the


25
  Stephen Ansolobehere and Eitan Hersh, “Validation: What Big Data Reveal
about Survey Misreporting and the Real Electorate,” Political Analysis 20(2012):
437-59.
                                                                                     23

county clerks of court by changing all text in both databases to lowercase,

removing all punctuation, concatenating a string consisting of a person’s first

name, last name, name suffix, date of birth, race code, and sex code, and then

matching the concatenated strings across both datasets. Errors in any matching

exercise can result from data that are temporally asynchronous across the various

data sources, as well as from issues related to missing data, coding errors in the

raw data, inconsistent and illogical data entries, and truncated data.

      36.    That said, as of the date of this report, I am able to provide

preliminary estimates by analyzing individual-level felony convictions and LFO

data from 48 of the 67 clerks of court, and by linking such county data to inmate

release data from the FDC’s OBIS database. 26 In five cases, the analysis relies on

county clerk of court data obtained directly from the county clerks. 27 Other county


26
   The 48 counties for which at the time of this report I have county clerk of the
courts data are: Alachua, Baker, Bradford, Calhoun, Charlotte, Citrus, Collier,
Columbia, DeSoto, Dixie, Duval, Flagler, Franklin, Gadsden, Gilchrist, Hamilton,
Hardee, Hendry, Highlands, Holmes, Indian River, Jackson, Jefferson, Lafayette,
Lake, Levy, Liberty, Madison, Marion, Monroe, Nassau, Okaloosa, Okeechobee,
Orange, Palm Beach, Pasco, Putnam, Santa Rosa, Sarasota, Seminole, St. Lucie,
Suwannee, Taylor, Union, Volusia, Wakulla, Walton, Washington.
27
   For example, Collier County responded to a public records request on June 13,
2019, with data from its Case Management System (“CMS”) dating back to 1991.
The Collier County Circuit Court and Comptroller, like other counties’ clerks of
court, allows individuals to make data queries available via a web portal, available
at https://cms.collierclerk.com/cmsweb#!/search-results. (Last accessed on June
30, 2019). Collier County provides a disclaimer to those using the website:
“Public Records Search Disclaimer: The information contained in this website may
be out of date, or may contain errors or omissions. All information is provided
without warranty of any kind. The Clerk hereby disclaims all warranties with
regard to the information contained in this website. The Clerk shall not be held
                                                                                     24

clerks of court data were provided by the FCCC, on behalf of participating

counties. 28 It is my hope to be able to analyze additional records obtained from all

67 county clerks of court in subsequent reports.

      37.    At this time, every effort has been made to obtain additional county-

level court data with information about an individual’s LFOs if they are in the

FDC’s OBIS database, or if the individual is only in a county’s database. A

handful of the 67 county clerks of court never responded to multiple public records

requests made in early June 2019 for the aforementioned data. A couple county

clerks of court continue to work on fulfilling public records requests. And roughly

40 county clerks of court have responded directly or indirectly to public records




liable under any circumstances, for any damages including, but not limited to,
direct, indirect, incidental, special, or consequential damages of data, profit, use; or
other use or purpose incurred by a site user or by a third party and arising from the
use of information contained in this website or contained in a website that is
hyperlinked from this site.” See Collier County Clerk of the Circuit Court,
“Disclaimer,” available at: https://www.collierclerk.com/disclaimer (last accessed
June 30, 2019). St. Lucie County responded to a public records request on June
25, 2019, with data from its CMS going back to 2008. Online, the St. Lucie
County Circuit Court and Comptroller allows individuals to make data queries
available via a web portal, available at:
https://courtcasesearch.stlucieclerk.com/BenchmarkWebExternal/Home.aspx/Searc
h. (Last accessed on June 30, 2019). St. Lucie County does not provide a
disclaimer for those using its website portal. Additional data was provided by the
Citrus, Lake, and Sarasota clerks of court. Alachua and Marion provided data, but
data for the two counties was also provided by the FCCC. Data provided by the
Lee County Clerk of Court could not be processed at the time of this report.
28
   The first wave of county clerks of court data provided via the FCCC arrived on
July 19, 2019; a second wave via the FCCC arrived on July 26, 2019.
                                                                                  25

requests by referring requests for information to FCCC, which has provided some

of the requested data that are maintained in its CCIS. 29

      38.    It is my understanding that most of the clerks of court maintain

individual CMS data that can be linked to the CCIS, which is maintained by the

FCCC. 30 It is also my understanding that the CCIS may possibly be a secured


29
   For instance, the Franklin County Clerk of Court responded to the public records
request on June 10, writing, “[m]y office is unable to provide the data you are
requesting and that data is not contained within a specific report within my office.
I understand that the Florida Court Clerks & Comptrollers Association has been
communicating with ACLU and is looking into ways to assist with the request. I
will stay in touch with FCCC and work with them as they are my vendor for
criminal records maintenance.” (Email correspondence from Franklin Clerk of
Court, Marcia Johnson, June 10, 2019). The Clerk of Court from Volusia County
responded to the public records request on June 11, writing, “[w]e were informed
by our statewide association, the FCCC, that a statewide solution for providing you
the data you’re looking for is being worked on. That would be the best most
affordable solution if they are able to produce your report statewide. I’m going to
assume what you’re looking for from us will be satisfied by what you receive from
FCCC. Let me know if something changes with that plan.” (Email correspondence
from Volusia Clerk of Court, Laura E. Roth, June 11, 2019). The Clerk of the
Court from Putnam County responded to the public records request on June 12,
writing, “The Florida Clerks of Courts and Comptrollers (FCCC) group is working
with the ACLU to determine if there is a way to pull the information requested of
the Clerks from a consolidated database the FCCC manages. We are all waiting
for guidance from them. As soon as I hear from the FCCC, I will let you know
what the next steps are.” (Email correspondence from Putnam Clerk of Court,
Sherry Mehl, June 12, 2019). The Clerk of Court from Lake county responded to
the public records request on June 13, writing, “My office is currently analyzing
your request to determine the best method to fulfill your request to the extent we
have the records available. For example, we do not track restitution, nor do we
track prior convictions or expected dates of completion of supervision. Further,
our case maintenance system does not include data back to 1980.” (Email
correspondence from Lake Clerk of Court, Gary Cooney, June 13, 2019).
30
   “Established in 2002 as an initiative to view court case information across
county and circuit lines,” the CCIS was “[d]eveloped and maintained by Florida’s
Clerks, pursuant to s. 28.24(12)(e), Florida Statutes,” and “provides a method to
                                                                                    26

single-point of search for all statewide court case information. Among other

information, the CCIS includes court case information, including criminal history

records and inmate data.31 Unfortunately, at this time, I have not received data

through public records requests from roughly one-third of the clerks of court,

including some that have indicated that they are working with the FCCC to provide

their data via the FCCC’s CCIS database.


IV.   Data and Analysis

      39.    As mentioned above, although I have data from the FDC’s OBIS

database of those persons with a felony conviction who have been released from

the FDC’s supervision from 1997 through July 2019, the FDC’s OBIS database

available for public download does not provide data on those released from state

probation who did not serve a custodial sentence; more importantly, it does not


share and report information related to all court cases maintained by the Clerks.” It
[p]rovides a statewide methodology for data sharing among the judiciary, criminal
justice and information user agencies,” and is “[s]earchable by name or case
number, through a secured point of access, and is available 24/7. See FCCC,
“Comprehensive Case Information System (CCIS),” August 22, 2017 available:
https://www.flclerks.com/resource/resmgr/New_Clerk_Academy/2017_Technolog
y/8-_CCIS_3.0.pdf.
31
   The analysis in this report is conservative, as it eliminates from consideration all
persons who were found guilty or pled no contest to felony charge, but who
received a sentence of “adjudication withheld,” thus avoiding a formal felony
conviction. For more information on an “adjudication withheld” sentence in
Florida, see Christopher Uggen, Ryan Larson, and Sarah Shannon, “6 Million Lost
Voters: State-Level Estimates of Felony Disenfranchisement, 2016,” The
Sentencing Project, October 6, 2016. Available:
https://www.sentencingproject.org/publications/6-million-lost-voters-state-level-
estimates-felony-disenfranchisement-2016/.
                                                                                    27

include any information about an individual’s outstanding LFOs. As such, my

empirical analysis is constrained by the fact that I have data on LFOs for those

with felony convictions from 48 of the 67 county clerks of court who have

provided data from their CMS databases directly or through the FCCC’s CCIS

database. 32 The empirical analysis of persons with felony convictions who have

been released from custody and supervision but owe outstanding LFOs tied to a

felony conviction proceeds in five sections.

A.    Estimates of the Number of Persons with Felony Convictions in the 48
      County Clerks of Court Databases not in the FDC’s OBIS Database,
      who are Otherwise Eligible to Register to Vote under SB7066, with $0
      LFOs, by Race


32
   Because of the nature of the data obtained by the county clerks of court either
directly or via the FCCC, numerous assumptions must be made in order to
calculate estimates for the 48 counties. The individuals included in the following
analysis satisfy the following requirements, in that they: 1) are not incarcerated in
Florida state prison, to the extent that this can be determined; 2) were adjudicated
guilty and did not have that adjudication withheld (assuming that a value of “W” in
the data field c_action, when it exists, means adjudication withheld); 3) did not
commit murder or a sex crime, based on the word “murder” or “sex” in an
appropriate data field. Any felon with multiple felonies in a single county, on
possibly different dates, is excluded from this report if any of the person’s felonies
is a murder or a sex crime; 4) have a release date prior to or on June 30, 2019 with
release date calculated as sentence effective date plus time in jail plus time
probation plus time community control, to the extent that a county data file
contains information on these details; 5) have LFOs that are zero or a positive
balance due to a county office (that is, individuals with negative balances are
discarded); 6) have a least one valid sentence effective date, even if the person has
a positive court balance (it is not possible to estimate release dates when no
sentence effective dates are provided); and 7) have a least one valid sentence
length variable for a non-monetary sentence (as it is not possible to estimate
release dates when no sentence length information is available). Individuals who
do not satisfy the above requirements are not part of the analysis that follows.
                                                                                      28

       40.     Figure 1 provides a visualization across the 48 Florida counties for

which I have available data of the fraction of black and the fraction of white

persons with felony convictions not in the FDC’s OBIS database in each county

who owe an estimated $0.00 (zero) LFOs for a felony conviction, and who are

otherwise eligible to register vote—that is, they have fulfilled the terms of a felony

conviction (other than murder or sexual offense), and have met all the conditions

of their parole, probation, or community control/supervision. Because I have not

received data from all 67 clerks of court, I am unable to rule out whether these

individuals might have a felony conviction in another county, and might still owe

LFOs in another county, particularly if they are not included in the FDC’s OBIS

database. 33


33
   Perhaps not surprisingly, numerous data issues arose when compiling the data
for this analysis. For example, clerks of court data provided by the FCCC describe
sentence lengths in a field named sent_conf_len. This field should be six digits
long (years, months, days). However, this is not always the case. In some counties
(e.g., Gadsden) there are spaces in the sent_conf_len field. To deal with this, all
spaces are removed from sent_conf_len. Then, any values of sent_conf_len that
are fewer than six digits long are prepended with zeroes. Lastly, all data rows that
have letters in sent_conf_len are dropped from the analysis. Similarly, efforts to
calculate the balance due for a person’s LFO identified four counties with unique
formats. For these counties, balance due per person with a felony conviction is
determined based on the idiosyncrasies of the county’s data format. Although the
counties that provided data via the FCCC have similar data formats, it appears that
the individual county clerks of court employed varying rules for how they
maintained their data files. This variance complicates determining LFOs balance
due per person with a felony conviction. For the FCCC counties, the approach
used here is as follows. For any crime incident, corresponding to a row or set of
rows associated with a single UCN number, the incident’s balance due amount is
the minimum value across all of the rows’ values of tot_amt_due and tot_amt_pd
(total amount due minus total amount paid). This is conservative since it uses
                                                                                   29

      41.    All the circle markers in Figure 1 (which are scaled proportionately to

the number of matched black and white individuals in each county) represents a

Florida county. The diagonal black line is fixed at a 45° angle. The X-axis

(horizontal), labeled “Fraction zero balance, Black individuals with a felony

conviction,” is the percentage (from 0 to 30) of black individuals in a county with a

felony conviction who have met all the terms of their felony sentence in the

county, and who owe $0 LFOs in the county, so are eligible to register to vote

under SB7066. The Y-axis (vertical), labeled “Fraction zero balance, White

individuals with a felony conviction,” is the fraction (from 0 to 30) of white

individuals in a county with a felony conviction who have met all the terms of their

felony conviction in the county, and who owe $0 LFOs in the county, and are thus

eligible to register to vote under SB7066.

      42.    The diagonal 45° line allows us to easily visualize how white persons

with qualifying felony convictions who have met the terms of their sentence are

more likely to have no outstanding LFOs compared to comparable black persons in

the 48 counties. With one exception (Lafayette County), every circle marker lies

above the 45° line. That is, in 47 or the 48 counties—from the urban Orange

County to the rural northcentral Dixie County, from the Gulf Coast Sarasota

County to the northeast Nassau County—black individuals are more likely than


minimum values of total amount due minus the total amount paid. Finally, for the
purposes of this report, all types of probation (regular probation, drug offender
probation, and administrative probation) are assumed to be equivalent.
                                                                                    30

white individuals to owe some amount of LFOs after having met all the terms of

their sentence. In numerous counties, the rate of eligible white individuals who

owe $0.00 LFOs—and thus are eligible to gain voting rights—is at least twice the

rate of eligible black individuals. For example, in Sarasota and Palm Beach

counties, fewer than one in 10 black individuals who have otherwise met all the

terms of their sentence have paid off all of their LFOs, whereas more than one in

five comparable white individuals have done so. In Indian River County, fewer

than one in 20 black individuals with a felony conviction who have met all the

terms of their sentence owe $0 LFOs; one in 10 comparable white individuals have

done so.
                                                                                    31

    Figure 1: Fraction of Black and White Individuals in the 48 Counties
 with Estimates of $0 LFOs Owed who are not in the FDC’s OBIS Database,
                                 by County




B.    Estimates of LFOs Owed by Individuals with Felony Convictions in the
      48 Counties not in the FDC’s OBIS Database, who are Otherwise
      Eligible to Register to Vote under SB7066, by Race

      43.   For the 48 counties for which I have obtained data, it is possible to

provide estimates of the outstanding amount of LFOs owed by black and white
                                                                                       32

individuals with eligible felony convictions. The following estimates are based on

data received directly from the county clerks of court or on their behalf as provided

by the FCCC. The following table includes data for individuals with felony

convictions dating as far back to 1997, although most of the data from the counties

dates back only to the early 2000s. The summary information about LFOs owed

by black and white individuals with eligible felony convictions as recorded by the

clerks of courts (either directly or via the FCCC) rely on data for people that: (1)

are found in each county’s CMS database; (2) are not found in the FDC’s OBIS

database; (3) were not convicted of murder or a sexual offense as defined by

SB7066; and (4) have met the terms of their felony sentence as of July 2019.

Table 1 includes all persons across the 48 counties who do not owe any LFOs

related to a felony conviction in the county, according to each county clerk of

court, as well as the number of persons in graduated categories of dollar amounts

of LFOs for those who otherwise are eligible to register under SB7066. In

addition, I provide estimates of the racial breakdown of those who fit these

conditions over this timeframe.

      44.    Overall, across the 48 counties, I calculate that there are an estimated

258,938 persons with felony convictions who are not included in the FDC’s OBIS

inmate release database, were not convicted of murder or a sex crime under

SB7066, had a release date prior to June 30, 2019, and have met all the terms of

the felony sentence. Of these individuals, roughly one fifth have paid off all their
                                                                                   33

LFOs related to a felony offense—only 52,861 (20.4%). Table 1 provides a

breakdown, by an estimated minimum balance due, for these 258,938 individuals

who have otherwise met all the terms of their felony sentence and who are not in

the FDC’s OBIS database. It also lists the ranges of outstanding LFOs tied to

felony conviction still owed by the more than 206,000 individuals across the 48

counties, broken down by race (black and white). Overall, I estimate that only

20.4% of these individuals owe $0 in LFOs tied to their felony conviction.


                                  Table 1:
    Estimates of Balance Due of Eligible Persons with Felony Convictions,
      not in FDC’s OBIS Database, across 48 Florida Counties, by Race

                          Balance due, Balance due,      Balance due,
                          All           Black            White
                           Count     %    Count      %      Count       %
$0                         52,861 20.4    11,501    13.5    39,262     23.6
Up to $100                 14,819   5.7    3,756     4.4    10,638      6.4
Up to $250                 10,387   4.0    3,157     3.7     6,946      4.2
Up to $500                 30,153 11.6    10,456    12.3    18,853     11.3
Up to $1,000               60,720 23.4    21,816    25.7    37,142     22.3
Up to $5,000               79,722 30.8    30,506    35.9    47,223     28.4
Up to $10,000               5,794   2.2    2,312     2.7     3,339      2.0
> $10,000                   4,482   1.7    1,406     1.7     2,941      1.8
                           258,93 100.
Total                                     84,910   100.0  166,344     100.0
                                8     0



        45.   As Table 1 reveals, of those who otherwise have met all the terms of

their felony sentence in the 48 counties, only 13.5% of black individuals, compared

to 23.6% of white individuals, are estimated to be eligible under SB7066 to

exercise their voting rights because they have paid off all LFOs originally assessed
                                                                                         34

as part their felony convictions. Black individuals are also more likely than white

individuals to owe between $250 and $10,000 in LFOs in the 48 counties.

      46.    In my opinion, it is clear from Table 1 that across the 48 counties for

which data from the county clerks of court are available, black individuals who

have otherwise met all the terms of their felony conviction are significantly less

likely to be able to gain voting rights under SB7066, as compared to similar white

individuals, because of outstanding LFOs tied to their felony conviction that they

owe in a county.


C.    Estimates of the Number of Individuals with Felony Convictions in the
      FDC’s OBIS Database and the 48 Counties, who are Otherwise Eligible
      to Register to Vote under SB7066, with $0 LFOs, by Race

      47.    By linking an individual in the FDC’s OBIS inmate release database

to that same individual in the 48 county clerks of court, 34 it is possible to provide



34
  Unfortunately, Florida county clerks of court do not systematically include a
unique FDC identification number for individuals in their CMS databases for those
who were at one time under the supervision of the FDC. As the Director of
Community Relations and Outreach Office of the Clerk of the Circuit Court &
Comptroller of Collier County, Jay Schlicter, helpfully pointed out in response to a
query about the exclusion of the FDC’s unique ID number in its CMS database,
“We are not required to have the DC number. It is only provided when we get a
violation of probation. We add them at that time to be helpful for other agencies.
We only began doing that a few years ago. The case number is the UCN number.”
(Email correspondence from Jay F. Schlicter, June 14, 2019). As such, individuals
included in the FDC’s OBIS and the county clerks of court CMS datasets are
matched with an exact match technique that changes all text in both databases to
lowercase, removes all punctuation, concatenates a string of a person’s first name,
last name, date of birth, race code, and sex code, and then matches the
concatenated strings across both datasets.
                                                                                      35

additional estimates of the number of persons who were convicted of a felony

(other than those convicted of murder or a sexual offense as defined by SB7066) in

each of the 48 counties, who have completed all the terms of their felony sentence

under the authority of the FDC, but who are not eligible to register to vote under

SB7066 because they owe LFOs tied to a felony conviction.

      48.    Drawing on inmate release data from the FDC’s July 2019 OBIS

database, merged with LFOs data drawn from the 48 Florida counties for which I

have data, Figure 2 provides a visualization of the fraction of black and white

individuals in each county who are in the FDC’s OBIS inmate release database and

who owe $0.00 (zero) LFOs for a felony conviction in that county. Assuming

these individuals have completed their supervision and paid off all LFOs for any

other felony convictions in another county that did not reach the FDC, or a federal

or out-of-state felony conviction, these individuals are eligible to vote under

SB7066. In addition to the standard caveats, not all the individuals included in the

FDC’s OBIS inmate release database are represented in this figure, as the publicly

available OBIS database from the FDC does not provide information about LFOs,

making one reliant on the county clerks of courts for this financial information.

      49.    Each circle in Figure 2 represents a Florida county. The diagonal

black line is fixed at a 45° angle. The X-axis (horizontal), labeled “Fraction zero

balance, Black individuals with a felony conviction,” is the fraction (from 0 to 30)

of black individuals in a county with a felony conviction who have met all the
                                                                                      36

terms of their felony conviction according to the FDC’s OBIS database, and who

owe $0 LFOs in the county, according to data provided by the 48 clerks of court.

The Y-axis (vertical), labeled “Fraction zero balance, White individuals with a

felony conviction,” is the fraction (from 0 to 30) of white individuals in a county

with a felony conviction but who have met all the terms of their felony conviction

in the county, and who owe $0 LFOs in the county, and are thus eligible to register

to vote.

      50.    The diagonal 45° line allows us to easily visualize how white persons

with qualifying felony convictions according to the FDC’s OBIS inmate release

database, who have met the terms of their sentence, are more likely to have no

outstanding LFOs compared to comparable black persons across the 48 counties

for which I have obtained data from the county clerks of court that can be linked to

the FDC’s OBIS records. Nearly every circle (which are scaled proportionately to

the number of matched black and white individuals in each county) lies above the

45° line. That is, in all but four counties (Calhoun, Liberty, Madison, and DeSoto

counties), black individuals who have been supervised through the FDC are more

likely than white individuals to owe LFOs. In several counties (for example,

Dixie, Franklin, Hardee, Indian River, Levy, Monroe, and Suwannee), the rate of

eligible white individuals who have been released from FDC supervision and who

do not owe any LFOs—and thus are eligible to gain their voting rights—is at least

twice the rate of eligible black individuals.
                                                                                 37

       Figure 2: Fraction of Black and White Individuals in the 48 Counties
      with Estimates of $0 LFOs Owed who are in the FDC’s OBIS Database,
                                    by County




D.    Estimates of LFOs Owed by Individuals with Felony Convictions in the
      48 Counties and in the FDC’s OBIS Database, who are Otherwise
      Eligible to Register to Vote under SB7066, by Race

      51.   By linking individuals in the FDC’s OBIS inmate release database to

an individual’s LFO status as indicated by data provided by the 48 county clerks of
                                                                                   38

court, 35 it is possible to provide additional estimates of the number of persons who

were convicted of a felony (other than those convicted of murder or a sexual

offense as defined by SB7066) in each of the counties, who have been released

from custody and supervision, and who are eligible to register to vote under

SB7066 because they have zero ($0.00) balance for LFOs tied to a felony

conviction.

      52.     It is also possible to provide estimates of the number of persons across

the 48 counties who are prohibited under SB7066 from registering to vote, even

though they have been released from custody and supervision, because they have

outstanding LFOs tied to a felony conviction. Furthermore, it is possible to

provide estimates of the racial breakdown of black and white individuals across the

48 counties who have a felony conviction, who have been released from FDC

custody—that is, they completed all the terms of their sentences, including parole,


35
  Unfortunately, Florida county clerks of court do not systematically include a
unique FDC identification number for individuals in their CMS databases for those
who were at one time under the supervision of the FDC. As the Director of
Community Relations and Outreach Office of the Clerk of the Circuit Court &
Comptroller of Collier County, Jay Schlicter, helpfully pointed out in response to a
query about the exclusion of the FDC’s unique ID number in its CMS database,
“We are not required to have the DC number. It is only provided when we get a
violation of probation. We add them at that time to be helpful for other agencies.
We only began doing that a few years ago. The case number is the UCN number.”
(Email correspondence from Jay F. Schlicter, June 14, 2019). As such, individuals
included in the FDC’s OBIS and the county clerks of court CMS datasets are
matched with an exact match technique that changes all text in both databases to
lowercase, removes all punctuation, concatenates a string of a person’s first name,
last name, date of birth, race code, and sex code, and then matches the
concatenated strings across both datasets.
                                                                                    39

probation, or community control/supervision—but who may or may not have

outstanding LFOs tied to a felony conviction.

      53.    Overall, across the 48 counties, I calculated there are an estimated

336,108 individuals in the FDC’s OBIS inmate released database who are

potentially eligible to gain voting rights. These individuals were adjudicated

guilty, were under the control of the FDC, were not convicted of murder or a sex

crime under SB7066, and starting in 1997 had been released from supervision. By

linking these individuals to the CMS databases provided by 48 clerks of court, it is

possible to approximate how many have outstanding LFOs tied to a felony

conviction. Table 2 provides the count and percentage, overall and by race (black

and white), of the 116,318 individuals matched from the FDC’s OBIS inmate

released database to data provided by the 48 county clerks of court, broken down

by each range of estimated minimum outstanding LFOs, and by the race of the

individual (black and white). 36 Overall, I estimate that only 11.4% of these

individuals owe $0 in LFOs tied to their felony conviction.



36
  As noted above, matching records across the FDC’s OBIS and the 48 clerks of
court data is based on an exact match between first name, last name, name suffix,
date of birth, race code, and sex code. Note, too, that records with missing first
names are not part of the match, and that person with a felony conviction who is
released from the FDC but who committed a crime in two or more counties, and
thus may have LFOs owed in two or more counties, is treated as two separate
individuals. Because of data reliability concerns, those with sentence imposed
dates prior to 1960 are excluded, too. Roughly 10% of matched individuals in the
FDC’s OBIS inmate release database with the county LFOs data were in more than
one of the 48 counties and had positive LFOs in more than one county.
                                                                                       40

                                  Table 2:
    Estimates of Balance Due of Eligible Persons with Felony Convictions,
      in the FDC’s OBIS Database, across 48 Florida Counties, by Race

                       Balance due,             Balance due,            Balance due,
                       All                      Black                   White
                            Count         %        Count       %        Count     %
$0                          13,247       11.4       3,511      8.0       9,678 13.5
Up to $100                   5,143        4.4       1,687      3.8       3,446    4.8
Up to $250                   3,527        3.0       1,334      3.0       2,182    3.0
Up to $500                  10,585        9.1       4,135      9.4       6,401    8.9
Up to $1,000                25,452       21.9      10,477     23.8      14,858 20.7
Up to $5,000                47,463       40.8      19,219     43.6      28,011 39.1
Up to $10,000                4,893        4.2       1,963      4.5       2,908    4.1
> $10,000                    6,008        5.2       1,745      4.0       4,198    5.9
Total                      116,318      100.0      44,071    100.0      71,682 100.0


      54.    As Table 2 makes clear, of those individuals in the databases of the 48

county clerks of court who were under the control and supervision of the FDC and

who have been released because they have met all the terms of their felony

conviction, only 8.0% of blacks, compared to 13.5% of white individuals, are

eligible under SB7066 to gain their voting rights because they have paid off their

LFOs. Put differently, fewer than one in 10 black individuals who have been

released from FDC custody and supervision have paid off the LFOs originally

assessed as part of a felony conviction, whereas the rate is roughly one in seven for

comparable white individuals.

      55.    In my opinion, it is clear from Table 2 that black individuals in these

48 counties who have been released from the custody and supervision of the FDC

are significantly less likely to be able to gain their voting rights, as compared to
                                                                                    41

comparable white individuals with felony convictions, as a result of outstanding

LFOs tied to a felony conviction.


E.    Statewide Estimates of the Number of Persons with Felony Convictions
      in the FDC’s Removed OBIS Database, who are Otherwise Eligible to
      Register to Vote under SB7066 with the Exception of Outstanding
      LFOs, by Race

      56.    Finally, it is possible to extrapolate from the estimates of the number

of persons, both black and white, across the 48 counties for which the clerks of

court have provided data on LFOs, to estimate the number of individuals across the

state, by race, who have a felony conviction, were released from FDC custody, and

who should be eligible to gain their voting rights under SB7066 because they have

paid off all LFOs tied to a felony conviction. The calculation is rudimentary:

simply assume that the rate across the 48 counties for blacks and whites who have

met all the terms of their sentence and were not convicted of murder or a sexual

offense, and who do not owe any LFOs according to the 48 clerks of court, and

then apply the rate to the 336,108 individuals statewide who have been released

from the supervision of the FDC circa July 2019.

      57.    Given the limited available and reliability of the data, these estimates

should be considered preliminary, as we do not know if the rates across the 48

counties for which I have estimates will be consistent for the state’s other counties

for which I have yet to obtain data as of this writing. They also, by definition,

exclude all persons with felony convictions who were never in the FDC’s custody,
                                                                                     42

including those who were convicted of a felony who served time in a county jail or

were under county supervision, as well as those with eligible out-of-state or federal

felony convictions who have moved to Florida.

      58.    My preliminary analysis extrapolating from the 48 counties for which

the clerks of court have provided LFO data is that, statewide, only 11,495 (8.0%)

of the 143,693 black individuals with felony convictions who have been released

from FDC supervision and have paid off all LFOs related to their eligible felony

convictions are eligible to register to vote. By contrast, I estimate that, statewide,

24,165 (13.5%) of the 178,997 white individuals with felony convictions released

from FDC supervision have paid off all LFOs, making them eligible to register.

      59.    There are too little county clerks of court data at this point to estimate

with any degree of certainty how many of, say, The Sentencing Project’s estimated

1,487,847 individuals in Florida who have completed all the terms of their felony

conviction, circa 2016, might be eligible to gain the franchise under SB7066.37

This post-sentence estimate likely includes individuals with felony convictions

who are not eligible under SB7066 to gain their voting rights because of the type of

felony conviction (murder or sexual offense). It also likely includes persons in

Florida who are convicted of a felony out-of-state or in federal court, data that are

37
 See Christopher Uggen, Ryan Larson, and Sarah Shannon, “6 Million Lost
Voters: State-Level Estimates of Felony Disenfranchisement, 2016,” The
Sentencing Project, October 6, 2016, Table 3 (p. 15). Available at:
https://www.sentencingproject.org/publications/6-million-lost-voters-state-level-
estimates-felony-disenfranchisement-2016/.
                                                                                      43

 unavailable to me. But if the estimates of LFOs from the 48 counties (both those

 released from FDC and counties’ custody and supervision) analyzed in this report

 are accurate, only a fraction of The Sentencing Project’s estimated nearly 1.5

 million individuals—roughly 261,861 (17.6%)—will be likely to be eligible to

 vote under SB7066; the remaining 1,225,986 individuals are likely to be

 disenfranchised by SB7066 due to their outstanding LFOs.

        60.   There are too little county clerks of court data at this point to estimate

 with any degree of certainty how many of, say, The Sentencing Project’s estimated

 1,487,847 individuals in Florida who have completed all the terms of their felony

 conviction, circa 2016, might be eligible to gain the franchise under SB7066. 38

 This post-sentence estimate likely includes individuals with felony convictions

 who are not eligible under SB7066 to gain their voting rights because of the type of

 felony conviction (murder or sexual offense). It also likely includes persons in

 Florida who are convicted of a felony out-of-state or in federal court, data that are

 unavailable to me.


V.    Conclusion

        61.   Despite the absence of data on out-of-state and federal convictions of

 persons with felony convictions living in Florida, and the general unavailability or

 38
   See Christopher Uggen, Ryan Larson, and Sarah Shannon, “6 Million Lost
 Voters: State-Level Estimates of Felony Disenfranchisement, 2016,” The
 Sentencing Project, October 6, 2016, Table 3 (p. 15). Available at:
 https://www.sentencingproject.org/publications/6-million-lost-voters-state-level-
 estimates-felony-disenfranchisement-2016/.
                                                                                       44

inaccessibility of correctional data from various State of Florida agencies or clerks

of court that are needed to establish more definitively which persons with Florida

felony convictions who reside in Florida might be eligible to vote, there is little

doubt that SB7066 will severely limit the ability of eligible Floridians with a past

felony conviction to be able to register to vote. This is because there is a large

share of individuals who have outstanding LFOs originally assessed as part of their

felony conviction. Due to outstanding LFOs, my preliminary analysis estimates

that fewer than one-in-five—just 66,108 of the 375,256 individuals39 with a felony

conviction other than murder or a sexual offense as defined by SB7066 who have

been released from county or FDC custody and supervision in 48 counties—are

likely to be qualified to register to vote under SB7066. The rate is significantly

less for black individuals with a felony conviction due to outstanding LFOs in

nearly all 48 counties for which I have obtained data, with regard to both felony

convictions internal to a county or individuals matched to the FDC’s OBIS

database.

      62.    In sum, my findings should be taken as preliminary estimates, due to

limited available data. I do not have accurate or comprehensive data on federal or

out-of-state felony convictions, and even within the Florida criminal justice

system, I do not have systematic data on individuals convicted of a felony who
39
  This includes the 13,247 of the 116,318 individuals who were in FDC custody or
supervision, and 52,861 of the 258,938 individuals with a felony conviction who
were not in the FDC custody or supervision who now have an LFO balance of
$0.00 in the 48 analyzed counties’ databases.
                                                                                       45

were never referred to the FDC, e.g., those who served time in a county jail or

county supervision. Furthermore, I am unable to cross-reference whether an

individual with an LFO balance of $0.00 in one county has outstanding debt from a

felony conviction in other counties. The available data from the FDC and the

county clerks of court only go back as far as the 1990s. I have not discovered a

way to determine whether LFOs have been converted into a civil lien, or to

confirm that those I have identified meet other voter eligibility requirements (i.e.

mental competence, citizenship). I would like to reserve the right to continue to

supplement my declarations in light of additional facts, data, and testimony.

      63.    I declare under penalty of perjury that the foregoing is true and

correct. Executed this 2nd day of August, 2019, at Alachua County, Florida.




                                        Daniel A. Smith, Ph.D.
